     Case 3:21-cv-00556-MMA-JLB Document 10 Filed 08/26/21 PageID.733 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13    JAMES T.,                                         Case No.: 21-cv-00556-MMA-JLB
14                                     Plaintiff,
                                                        ORDER SETTING SCHEDULE FOR
15    v.                                                MANDATORY SETTLEMENT
                                                        DISCUSSION AND MERITS
16    KILOLO KIJAKAZI, Acting
                                                        BRIEFING
      Commissioner of Social Security,1
17
                                     Defendant.
18
19
20         On March 30, 2021, Plaintiff filed a Complaint against the Commissioner of Social
21   Security seeking judicial review of the denial of his application(s) for Supplemental
22   Security Income benefits. (ECF No. 1.) The Commissioner filed the Administrative
23   Record on August 26, 2021. (ECF No. 9.)
24   ///
25
26
27   1
          Kilolo Kijakazi, Acting Commissioner of Social Security, is hereby substituted in as
28   Defendant in place of Andrew Saul pursuant to Federal Rule of Civil Procedure 25(d).

                                                    1
                                                                            21-cv-00556-MMA-JLB
     Case 3:21-cv-00556-MMA-JLB Document 10 Filed 08/26/21 PageID.734 Page 2 of 3



 1         Pursuant to Civil Local Rule 16.1(e)(3), Early Neutral Evaluation and Case
 2   Management Conferences are not required to be held in this case. Accordingly, IT IS
 3   HEREBY ORDERED:
 4                     I.      MANDATORY SETTLEMENT DISCUSSION
 5         The parties shall engage in good faith settlement discussions aiming to resolve the
 6   matter as follows:
 7         1.     No later than September 10, 2021, Plaintiff shall prepare a written and
 8   detailed settlement proposal and deliver it by e-mail to counsel representing the
 9   Commissioner.
10         2.     The Commissioner shall evaluate the merits of Plaintiff’s contentions and
11   respond to Plaintiff’s settlement proposal by e-mail no later than September 24, 2021. The
12   parties are encouraged to meet and confer by telephone after Plaintiff’s receipt of the
13   Commissioner’s written response.
14         3.     No later than October 1, 2021, the parties shall:
15                a.        file a joint motion requesting additional time to meet and confer;
16                b.        file a Joint Notice of Settlement; or
17                c.        file a Joint Status Report advising the Court that they have not resolved
18                          the matter through good faith settlement discussions.
19                                     II.    MERITS BRIEFING
20         If the parties do not resolve the matter after engaging in good faith settlement
21   discussions, the parties shall comply with the following briefing schedule:
22         1.     Plaintiff shall file a merits brief no later than 35 days after the filing of the
23   Joint Status Report.
24         2.     The Commissioner shall file an opposition (not a cross-motion for summary
25   judgment) to Plaintiff’s merits brief no later than 35 days after the merits brief is filed.
26         3.     Plaintiff may file a reply to the Commissioner’s opposition no later than
27   14 days after the opposition is filed.
28   ///

                                                      2
                                                                                    21-cv-00556-MMA-JLB
     Case 3:21-cv-00556-MMA-JLB Document 10 Filed 08/26/21 PageID.735 Page 3 of 3



 1         4.        No other briefs or motions are required to be filed for the Court to dispose of
 2   the case on its merits. CivLR 7.1(e)(6)(e)(3).
 3         5.        No oral argument will be held unless otherwise ordered by the Court. CivLR
 4   7.1(e)(6)(f).
 5         6.        Any request to modify this briefing schedule shall comply with § IV of Judge
 6   Burkhardt’s Civil Chambers Rules.
 7   Dated: August 26, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                                                                 21-cv-00556-MMA-JLB
